Citation Nr: 0739139	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post right 
total hip replacement due to avascular necrosis, to include 
as a result of exposure to herbicides.

2.  Entitlement to service connection for status post left 
total hip replacement due to avascular necrosis, to include 
as a result of exposure to herbicides.

3.  Entitlement to service connection for status post right 
total knee replacement due to avascular necrosis, to include 
as a result of exposure to herbicides.

4.  Entitlement to service connection for a bilateral foot 
disorder claimed as bilateral foot blisters, to include as a 
result of exposure to herbicides.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  When 
this case was previously before the Board in April 2007, it 
was remanded to the RO for further development.

The issue of entitlement to service connection for a 
bilateral foot disorder is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's bilateral hip disability was incurred in or 
aggravated by his active service or is due to exposure to 
herbicides during his active service

2.  The competent medical evidence does not demonstrate that 
the veteran's right knee disability was incurred in or 
aggravated by his active service, manifested to a compensable 
degree within one year following his separation from service, 
or is due to exposure to herbicides during his active 
service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for a right knee disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2002, August 2006, 
and April 2007; a rating decision in May 2002; a statement of 
the case in January 2004; and a supplemental statement of the 
case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2007 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2007).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R.§§ 3.307(a)(6), 3.309(e).  The specified diseases 
include respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, 
even if the veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  As an initial matter, the veteran has claimed 
entitlement to service connection for bilateral hip and right 
knee disabilities due to avascular necrosis, a disease that 
is not associated with exposure to herbicide agents.  
Therefore, the presumption of service connection based on 
exposure to herbicide agents does not apply.
Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For injuries alleged to have been incurred in combat, there 
is a relaxed evidentiary standard of proof to determine 
service connection.  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  Satisfactory evidence is credible evidence.  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  This provision does 
not establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in- service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hip and 
right knee disabilities on a direct or presumptive basis. 

The veteran seeks entitlement to service connection for 
bilateral hip and right knee disabilities.  He contends that 
he suffered injuries to his hips and right knee during 
service in 1967 in a helicopter crash.  A review of the 
veteran's service separation from shows that he served during 
a defined period of war and lists his military occupational 
specialty as helicopter mechanic.  Military records show that 
he was a chief assigned to an assault helicopter and received 
an Air Medal with eleven oak leaf clusters.  Thus, for the 
purpose of this inquiry, the Board will presume that the 
veteran engaged in combat with the enemy and consider his 
claim under the provisions of 38 U.S.C.A. § 1154(b).  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Sizemore v. 
Principi, 18 Vet. App. 264 (2004).

The veteran has alleged that bilateral hip and right knee 
disabilities are a result of trauma suffered in combat.  The 
veteran contends that he suffered injuries from two 
helicopter accidents in service.  He claims that in a 
September 1967 incident, a helicopter made a crash landing, 
and in December 1967 another helicopter made a hard landing.  
The veteran submitted evidence obtained from the internet 
from a site maintained by the Vietnam Helicopter Pilots 
Association with documentation of the crash of an Army 
helicopter on which he was a crew member.  Information about 
the accident indicates that no one was killed or injured in 
the crash.  A summary of the accident shows that the left 
cargo door was lost in flight striking the left pylon and 
tail rotor blades causing tail rotor failure.  A running 
landing was attempted.  A right turn began which carried the 
aircraft into a graded bank of soil causing the aircraft to 
turn over on its left side.  The left cargo door tracks were 
worn so that the door would not stay in place and the cotter 
lock pin used to prevent door loss was missing.  The 
veteran's description of the crash landing in September 1967 
does not indicate that it occurred during combat nor does the 
evidence submitted documenting the crash show it as a combat 
related incident.

The veteran has described the hard landing in December 1967 
as taking place while providing support and protection for 
combat operations.  The helicopter engine was damaged and 
they had a hard landing on a sand bar in a river.  Enemy 
troops were everywhere and they were saved by other gun ships 
and infantry troops.  The Board assumes for the purpose of 
this analysis that the veteran had engaged in combat with the 
enemy at the time of this incident.  However, while the Board 
finds that the veteran had combat service and may therefore 
be presumed to have sustained injuries to hips and right knee 
in service, service connection for those disabilities may not 
be presumed.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  
Rather, a nexus between his current disabilities and the in-
service incident must be shown.

The service medical records show that at Class III Flight 
examinations in service in October 1966 and October 1967 and 
at the separation examination in June 1969, the veteran 
denied having or having had a "trick" or locked knee, 
lameness, arthritis, or swollen or painful joints.  At the 
enlistment examination in April 1966 and at Class III Flight 
examinations in October 1966 and November 1968, and at the 
separation examination in June 1969, the veteran's lower 
extremities were clinically evaluated as normal.  In November 
1968 the veteran reported that he was in good general health 
since the last physical examination.  In July 1969 the 
veteran stated that since his separation examination in June 
1969 there had been no change in his medical condition.

Private orthopedic records dated from December 1999 to July 
2002 show that in December 1999, the veteran presented for 
evaluation of increasing bilateral hip and right knee pain 
and required a cane for ambulation.  He ambulated with an 
antalgic gait and reported no prior history of injury to his 
hip.  He received an injection to his hip in the past without 
resolution of his symptomatology.  On examination, left hip 
pain was immense.  Range of motion of the left hip reflected 
flexion to 90 degrees, abduction to 30 degrees; adduction to 
10 degrees; internal range of motion to 0 degrees; external 
range of motion to 20 degrees; and extension to 10 degrees.  
Range of motion of the right hip reflected flexion to 95 
degrees; abduction to 40 degrees; adduction and extension to 
10 degrees; internal range of motion to 5 degrees; and 
external range of motion to 20 degrees.  There was no 
effusion or ligamentous instability.  X-rays of the hips 
revealed diffuse avascular necrosis with flattening of the 
femoral heads, and sclerosis of the acetabulum Stage IV 
bilaterally.  The impression was bilateral hip avascular 
necrosis.

Range of motion of the knee was full extension to 125 degrees 
flexion.  He had no effusion or ligamentous instability.  X-
rays of the knees revealed degenerative changes.  The 
impression was bilateral knee pain.

A January 2000 report shows diagnoses of bilateral avascular 
necrosis of the hips and avascular necrosis of the right 
knee.  A left total hip arthroplasty was scheduled.  In 
February 2000, his condition was status post left total hip 
arthroplasty and he ambulated with a walker.  His right hip 
was severe Grade IV avascular necrosis.  X-rays of the pelvis 
revealed press fit femoral component and acetabular component 
with good overall alignment.

In March 2000, a right total hip arthroplasty was scheduled.  
The left hip was asymptomatic.  X-ray of the pelvis revealed 
a severe right AVN of the hip.

In June 200, avascular necrosis of the right knee was 
symptomatic and a right total knee arthroplasty was 
scheduled.  The impression of the hips was avascular necrosis 
in bilateral hips status post bilateral total hip 
replacements.

Records dated from July 2000 to November 2000 show 
improvement of his bilateral hip condition which was deemed 
asymptomatic.  In November 2000, his right knee became 
symptomatic with prolonged walking.

A May 2001 report of the right knee shows that it was 
functioning quite well and withstood weight bearing without 
assistive devices.  Stability was good and there was no 
effusion.

In opinions dated in May 2002 and February 2005, his private 
physician opined that his suffering of a traumatic injury 
event with a helicopter crash, as well as the Agent Orange 
exposure, could be casually related to his development of 
unusual presentation of bilateral hip and bilateral knee 
avascular necrosis, as his history is negative for other 
sources and subsequent pathogenesis for avascular necrosis.  
The physician noted that he had not been on any associative 
medications for lipid disorders or used steroids on a short-
term or long-term basis.  The physician further opined that 
his history was negative for other etiologies as sources of 
avascular necrosis as pathogenesis.

In July 2002 report, his right knee was evaluated for a 
resection arthroplasty procedure for a leg infection.  He had 
been ambulating without assistive devices.  On examination, 
his right knee had stability and no pain or effusion.  His 
hips were asymptomatic without complaint of the bilateral hip 
replacements.  

VA medical records dated in November 2002 reflect an 
assessment of degenerative joint disease, status post right 
knee replacement.  After a right knee x-ray examination, the 
impression was minimal to moderate degenerative joint disease 
(DJD) with the described offset patella of the right knee.  
The prosthesis was in good condition.  A January 2003 report 
notes that he had an infection in the right knee which 
required that the tibial component be removed and replaced 
with a methylmethacrylate insert.  He was able to walk on the 
right knee with minimal discomfort.  Further examination 
revealed a healed right scar over the right knee, full 
extension, and flexion to about 100 degrees.  He had no 
instability of the right knee and there was no joint 
effusion.

After a June 2004 X-ray of the right hip, the impression was 
continued satisfactory appearance of the replacement 
prosthesis of the right hip.

The veteran was afforded a VA joints examination in October 
2006 for evaluation of his hips and right knee.  He presented 
with complaints of constant pain in the hips and right knee.  
He did not use assistive devices.  He provided a history of 
trauma from a helicopter crash landing in service.  Although 
he says he was seen in service, he was not treated or 
hospitalized and returned to duty the same day of the 
incident.  He also denied treatment for his hips and right 
knee in service.

Examination of the right knee revealed a healed, non-tender 
surgical scar on the midline.  There was moderate instability 
in the right knee without tenderness.  Range of motion of the 
right knee on flexion and extension was to 80 degrees with 
pain.  The assessment was right total knee replacement with 
history of avascular necrosis of the right knee.

Examination of the hips was negative for instability and 
tenderness.  Range of motion of the right hip was to 30 
degrees on abduction with 90 degrees flexion.  Range of 
motion of the left hip was to 30 degrees on abduction with 
100 degrees flexion.  There were complaints of pain on 
flexion and abduction of the hips bilaterally, at the maximum 
range of movement.  However, the left hip hurt less than the 
right hip on flexion.  The assessment was bilateral total hip 
replacements with a history of avascular necrosis 
bilaterally.

The examiner opined that the veteran's bilateral hip and 
right knee conditions could not be related to Agent Orange 
exposure because neither was a condition related to Agent 
Orange exposure.  The examiner noted that the veteran's 
description of the helicopter crash did not suggest that he 
sustained any major injury.  The examiner was unable to 
relate any avascular necrosis diagnosis of the bilateral hip 
and right knee condition to service without resorting to 
speculation.

The veteran underwent a VA orthopedic examination in May 2007 
and presented with orthopedic complaints involving the hips, 
bilaterally, and the right knee.  He provided a history of an 
in-service helicopter crash during which the helicopter 
rolled over on its side and he was on the ground in the area 
where the door came loose.  He was extricated by a crew mate 
and seen by a flight surgeon that cleared him and returned 
him to duty.  However, he estimated that he did not begin 
having problems with his hips and knees until the early 
1990's.  He complained of occasional pain in his hips with 
very little pain in the right knee.  Upon examination of the 
right knee, he had a back knee gait with ambulation on the 
right side secondary to hyperextension of the right knee.  He 
was able to get out of the chair with some difficulty and 
ambulate without assistance, but used a cane for ambulating 
any distance.  There was no gross instability with anterior-
posterior drawer or with varus or valgus stress.  There was 
no detectable effusion in the knee.  X-rays revealed a well-
seated femoral component an absence of tibial component with 
a methylmethacrylate stemmed spacer.

An examination of the hips revealed some limitation of 
motion.  The examiner noted that much of his flexion was 
prevented by his morbid obesity.  Review of the X-rays 
revealed well-placed total hip prostheses that are 
uncemented.  There was no evidence of loosening, ostial 
lysis, or excessive poly wear.  Pre-operative X-rays of the 
hips were consistent with bilateral aseptic necrosis of the 
hips.  The impression was post-successful bilateral total hip 
arthroplasties; post failed right total knee arthroplasty.

The examiner opined within a reasonable medical probability 
that there was no direct relationship between his total hip 
arthroplasties secondary to avascular necrosis and service, 
or his right knee disability and service.  The rationale 
provided was that there was no credible evidence either on 
examination, history, or in the medical literature that the 
helicopter crash would be the etiology of his disabilities.  
The examiner noted that the veteran sustained no significant 
injury in service and that the onset of the veteran's 
symptoms was remote, occurring about fifteen years later, and 
that there was no evidence that avascular necrosis could 
occur under these circumstances.  The examiner explained that 
avascular necrosis can follow trauma when there is a fracture 
of the femoral neck and in rare instances with severe 
intertrochanteric fractures and also with hip dislocation.  
However, most instances of avascular necrosis are idiopathic.  
He further explained that the veteran had a history of strong 
alcohol use following Vietnam until about seven years ago 
which might have had some bearing on his condition, but 
opined that within a reasonable medical probability, this was 
not the case.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the October 2006 and May 2007 VA examination reports 
are the most persuasive evidence.  The October 2006 VA 
opinion that the veteran's bilateral hip and right knee 
conditions could not be related to Agent Orange is supported 
by 38 C.F.R. § 3.309 which does not list avascular necrosis 
as a disease that is associated with exposure to herbicide 
agents.  The March 2007 VA opinion that there is no direct 
relationship between his total hip arthroplasties secondary 
to avascular necrosis and service, or his right knee 
disability and service is supported by a thorough rationale 
and is based upon a current examination and a review of the 
claims file which is comprised of service medical records, 
private treatment records, and two private medical opinions.

The Board has considered the May 2002 and February 2005 
private medical opinions that are essentially the same in 
that the physician opined that the veteran's disabilities 
could be directly related to a helicopter crash in service, 
as well as the Agent Orange exposure.  However, while the 
opinions have probative value, they were not rendered on the 
basis of a thorough review of the entire claims file and are 
not supported by a thorough rationale.  Furthermore, 
avascular necrosis is not a disease associated with exposure 
to herbicides pursuant to 38 C.F.R. § 3.309 and the physician 
did not present any contrary medical evidence in support of 
his opinion that bilateral hip and right knee disabilities 
were related to herbicide exposure.  While the physician 
stated a relationship, that physician did not provide any 
medical research or cite any authority to show that the 
conditions could be related to herbicide exposure.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or diagnoses attributable to 
a bilateral hip or right knee disability.  The post-service 
medical records are negative for any diagnosed bilateral hip 
or right knee disability until many years after separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, while a November 2002 VA medical record shows a 
diagnosis of DJD of the right knee which suggests arthritis, 
the competent medical evidence does not show that any 
arthritis manifested to a compensable degree within one year 
following his separation from service.  In the absence of any 
competent medical evidence linking any current bilateral hip 
and right knee disabilities to service, service connection 
must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).As a 
result, his own assertions do not constitute competent 
medical evidence that his bilateral hip and right knee 
disabilities began during, or are a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not support a finding that any current bilateral hip or right 
knee disabilities were incurred in or aggravated by service, 
are due to exposure to herbicides during his active service, 
or that any right knee arthritis manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for disabilities 
of the bilateral hip and right knee must be denied.


ORDER

Service connection for status post right total hip 
replacement due to avascular necrosis, to include as a result 
of exposure to herbicides, is denied.

Service connection for status post left total hip replacement 
due to avascular necrosis, to include as a result of exposure 
to herbicides, is denied.
Service connection for status post right total knee 
replacement due to avascular necrosis, to include as a result 
of exposure to herbicides, is denied.


REMAND

In April 2007, the Board remanded the veteran's claims for 
service connection for a bilateral hip disability, right knee 
disability, and bilateral foot disorder to the RO for a VA 
examination.  The Board's remand directed the RO to provide a 
supplemental statement of the case if the appeal remained 
denied.

The veteran underwent a VA examination in May 2007 that 
included an examination of the feet.  In August 2007, the RO 
issued a supplemental statement of the case with respect to 
the claims for service connection for bilateral hip and right 
knee disabilities without mention of the bilateral foot 
disability.  A review of the claims file does not show a 
grant or denial of the veteran's claim for a bilateral foot 
disability.

The Board is obligated by law to ensure compliance with 
remand requests.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not satisfied, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the appropriate Board action 
is to remand the issue for issuance of a supplemental 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Furthermore, the evidence from the May 2007 VA 
examination of the feet must be considered by the agency of 
original jurisdiction prior to Board review.

Accordingly, the case is REMANDED for the following action:

Review the issue of entitlement to service 
connection for a bilateral foot disorder 
claimed as bilateral foot blisters to 
include as a result of exposure to 
herbicides.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


